COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

ORDER ON MOTION

Cause number: 01-11—00552-CV
Style: Maxine Adams and Cecil Adams

v. Rebecca Ross
Date motions ﬁledh July 16, 2013; July 17, 2013

Maxine Adams’ Motion to Proceed Without Costs;
Emergency Motion for Order of Relief From Memorandum Order
Type of motion: Signed on March 26, 2012

Party ﬁling motion: Appellants

Ordered that motion is:

El Granted
If document is to be ﬁled, document due: July 31, 2013

El The Court will not grant additional motions to extend time absent
extraordinary circumstances

L71 Denied
El Dismissed (eg, want of jurisdiction, moot)
El Other:

Because Cecil Adams, who is not a licensed attorne , ma not ractice law on
behalf of Maxine Adams, he could not ﬁle an afﬁdavit on her behalf. See TEX.

GOV’T CODE ANN.  81.101, 81.102 gWest 2005!; see also Rodriguez v. Press, N0.

01-08-00326-CV, 2009 WL 4856325, * 1 n.2 (Tex. A .—H0uston lst Dist. Dec.
17, 2009, no et. ; Jimison 1; Parker v. Mann, 957 S.W.2d 860, 861 Tex. A

 

   
 

 
 

 

What Panel consists of

Date:  
November 7, 20 8 Re 'sion